 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 1 of 17 Page ID #:1



 1   ANOUSH HAKIMI (State Bar No. 228858)
     anoush@handslawgroup.com
 2   PETER SHAHRIARI (State Bar No. 237074)
     peter@handslawgroup.com
 3   H & S LAW GROUP, PLC
     7080 Hollywood Blvd., Suite 804
 4   Los Angeles, CA 90028
 5   Telephone: (323) 672 - 8281
     Facsimile: (213) 402 - 2170
 6
     Attorneys for Plaintiff,
 7   BRENDA CORE
 8
 9
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   Brenda Core,                                  Case No.:
12              Plaintiff,
13       v.                                 COMPLAINT FOR VIOLATIONS
                                            OF: AMERICAN’S WITH
14   F&F Oxnard Property LLC, a California DISABILITIES ACT OF 1990, 42
     Limited Liability Company; and Does 1- U.S.C. § 12181 et seq.; UNRUH
15   10,                                    CIVIL RIGHTS ACT, CALIFORNIA
                                            CIVIL CODE § 51 et seq.
16           Defendants.
17
18
19
20            Plaintiff Brenda Core (hereinafter referred to as “Plaintiff”), complains of

21   F&F Oxnard Property LLC, a California Limited Liability Company; and Does 1-
22   10 (each, individually a “Defendant” and collectively “Defendants”) and alleges as
23   follows:
24                               I.     PARTIES
25            1.     Brenda Core has a Marfan related condition: a disease of the body’s
26   collagen causing medical problems in her connective tissue. Her ligaments,
27
     cartilage, joints and internal organs are sick. She has trouble walking and standing.
28

                                            COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 2 of 17 Page ID #:2



 1   Plaintiff uses a cane or walker as needed. Plaintiff is a California resident with
 2   physical disabilities. Plaintiff is qualified as being disabled pursuant to 42 USC
 3
     Section 12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq.
 4
     and 52, et seq., and other statutory laws which protect the rights of “disabled
 5
     persons”. Plaintiff has been issued a disability Disabled Person Parking Placard by
 6
     the State of California.
 7
           2.     Defendant F&F Oxnard Property LLC, a California Limited Liability
 8
     Company; and Does 1-10 owned the property (“Property”) located at 14923 Oxnard
 9
10
     St. Van Nuys, CA 91411, at all relevant times.

11         3.     There is a establishment on the Property, known as the “Oxnard

12   Liquor” (hereinafter “the business”).
13         4.     DOES 1 through 10 were at all relevant times lessors, lessees, property
14   owners, subsidiaries, parent companies, employers, employees, agents, corporate
15   officers, managers, principles and/or representatives of Defendants. Plaintiff is
16   unaware of the true names and capacities of Defendants sued herein, as DOES 1
17   through 10, inclusive, and therefore, sues those Defendants by fictitious names.
18
     Plaintiff requests that the Court grant leave to amend this complaint to allege the
19
     true names and capacities when determined by whatever source.
20
           5.     Plaintiff alleges that Defendants at all times have been and are relevant
21
     to this cause of action, the owners, franchisees, lessees, general partners, limited
22
     partners, agents, employees, employers, represent partners, subsidiaries, partner
23
     companies, and/or joint ventures of the remaining Defendants and were acting
24
25   within the course and scope of that relationship. Plaintiff is further informed and

26   believes and alleges that each of the Defendants gave consent to, ratified, and/or

27   authorized the acts alleged of each of the remaining defendants.
28         6.     Plaintiff visited the public accommodations owned and operated by
                                           2
                                       COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 3 of 17 Page ID #:3



 1   Defendants with the intent to purchase and/or use the goods, services, facilities,
 2   privileges, advantages or accommodations operated and/or owned by Defendants.
 3
 4
                                 II.    JURISDICTION & VENUE
 5
            7.     This Court has subject matter jurisdiction over this action pursuant to
 6
     28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the American with
 7
     Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 8
            8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 9
10
     action, arising from the same nucleus of operative facts and arising out of the same

11   transactions, is also brought under California’s Unruh Civil Rights Act, which act

12   expressly incorporates the ADA.
13          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
14   founded on the fact that the real property which is the subject of this action is
15   located in this district and that Plaintiffs cause of action arose in this district.
16
17                               III.   FACTS
18
            10.    The Property owned by Defendants is a facility which is open to the
19
     public and is a business establishment.
20
            11.    Plaintiff alleges that the Property has been newly constructed and/or
21
     underwent remodeling, repairs, or alterations since 1992, and that Defendants have
22
     failed to comply with California access standards which applied at the time of each
23
     new construction and/or alteration or failed to maintain accessible features in
24
25   operable working condition.

26          12.    Plaintiff visited the Property during the relevant statutory period on

27   three (3) separate occasions in November 2019, December 2019, and February
28   2020 to patronize the businesses on the property.
                                            3
                                        COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 4 of 17 Page ID #:4



 1         13.    Defendants did not offer persons with disabilities with equivalent
 2   facilities, privileges and advantages offered by Defendants to other patrons.
 3
           14.    Plaintiff encountered barriers (both physical and intangible) that
 4
     interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 5
     services, privileges and accommodations offered at the Property.
 6
           15.    However, the parking spaces designated for disabled person do not
 7
     comply with the Americans with Disabilities Act (“ADA”).
 8
           16.    The parking area does not comply with the latest California Building
 9
10
     Codes (“2010 CBC Code”).

11         17.    Parking are one of the facilities, privileges, and advantages offered by

12   Defendants to patrons of the Property.
13         18.    When Plaintiff visited the Property, Plaintiff experienced access
14   barriers related to parking, walkways, sidewalks, entrance and other facilities.
15         19.    Plaintiff encountered the following access barriers when visiting the
16   defendant’s Property:
17
18
           VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1); (Exterior
19
           Route of Travel) An accessible route of travel was not provided to all
20
           portions of the building, entrances and between the building and public way.
21
22
23         VIOLATION of 2010 CBC 1114B.1.2; 1991 ADA § 4.3.2(1), 4.1.2(1);
24         (Transportation - Route of Travel) An accessible route of travel must be
25         provided within the property boundary connecting public transport zones,
26         parking, passenger loading zones and public streets or sidewalks they serve,
27         to the building entrance. There was no accessible route connecting these
28
                                          4
                                      COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 5 of 17 Page ID #:5



 1        elements for Plaintiff to travel: Even the exteriors of the building were not
 2        accessible.
 3
 4
          VIOLATION of 2010 CBC 1129B.4(5); (Off-Street Unauthorized Parking
 5
          Sign). An additional sign must be posted in a conspicuous place at all
 6
          entrances to off-street parking facilities at Property, or adjacent to and visible
 7
          from each space. It was not.
 8
 9
10
          VIOLATION of 2010 CBC 1129B.4; (Off-Street Unauthorized Parking

11        Sign – Towed Vehicle Information). The Unauthorized Parking Towed

12        Vehicle sign must state information regarding the tow company and
13        telephone number. This information was not provided.
14
15
          VIOLATION 2010 CBC 1129B.1; 1991 ADA § 4.1.2(5); (Accessible
16
          Spaces Required) Where parking is provided, a minimum number of
17
          accessible spaces are required in accord with the number of total spaces.
18
          They were not provided.
19
20
21        VIOLATION of 2010 CBC Code Section 1129B.3; 1991 ADA § 4.6.3;
22        ADA 2010 § 502.2. (Faded Paint – Accessible Space Lines). The paint used
23        for the designated accessible parking space is so worn and aged, it cannot be
24
          seen. This makes it unclear where the actual parking space is. The required
25
          width dimensions were not painted as required. This makes it difficult for
26
          Plaintiff to park in the designated space.
27
28
                                         5
                                     COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 6 of 17 Page ID #:6



 1        VIOLATION of 2010 CBC Code 1129B.3; ADA 2010 § 502.2. (Width of
 2        space). The parking space designated for disabled measures less than 9 feet
 3
          wide. This makes it difficult for Plaintiff to park in the designated space.
 4
 5
 6        VIOLATION of 2010 CBC Code 1129B.3; ADA 2010 § 502.2. (Length of

 7        space). The designated disabled parking spaces measure less than 18 feet

 8        long which makes it difficult for Plaintiff to park in the designated space.
 9
10
          VIOLATION of 2010 CBC Code 1133B.7.1; ADA 1991 Code § 4.6.8.
11
          (Abrupt Change in Level Exceeding 1/2”). The path of travel from the space
12
          reserved for disabled patrons, the ground surface is uneven, with changes in
13
          level exceeding 1/2”.
14
15
16
          VIOLATION of 1991 CA Title 24 1129B.4.2; 2010 CBC Code 1129B.3;
17
          ADA 2010 § 4.6.3. (Length of adjacent access aisle). The adjacent access
18
          aisles to all the designated disabled parking spaces are also less than 18 feet
19
          long. This makes it difficult for Plaintiff to use the adjacent space to safely
20
21
          disembark from the car.

22
23        VIOLATION of 1991 CA Title 24 1129B.4.2; 2010 CBC Code 1129B.3;
24        ADA 2010 § 4.6.3. (Width of adjacent access aisle). The adjacent access
25
          aisles to all the designated disabled parking spaces are also less than 5 feet
26
          wide. This makes it difficult for Plaintiff to use the adjacent space to safely
27
          disembark from the car.
28
                                         6
                                     COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 7 of 17 Page ID #:7



 1
 2        VIOLATION of 2010 CBC 1129B.3.1; ADA 1991 Code § 4.6.3; ADA
 3
          2010 Code § 502.3 (No Loading/Unloading Access Aisle). The adjacent
 4
          loading/unloading access aisle for the accessible parking space is missing
 5
          entirely. This makes it difficult for Plaintiff to use the adjacent space to
 6
          safely disembark from the car.
 7
 8
 9        VIOLATION of 2010 CBC Code 1129B.3.1. (“No Parking” – surface sign).
10        The words “No Parking” are missing from the adjacent loading/unloading
11        access aisle. As a result, non-disabled patrons park in the loading/unloading
12        access aisle or directly behind it – blocking Plaintiff from being able to use
13
          the access aisle.
14
15
16        VIOLATION 2010 CBC Code 1129B.4; ADA 1991 § 4.6.4; ADA 2010 §

17        502.6. (Sign Missing – Accessible Parking Space). The sign identifying the

18        designated disabled accessible parking space is missing entirely.
19
20
          VIOLATION 2010 CBC Code 1129B.4 (Sign Missing – $250 Fine). The
21
          sign warning of the minimum $250 fine for unauthorized parking in the
22
          designated disabled accessible parking space is missing entirely.
23
24
25        VIOLATION of 2010 CBC Code 1129B.4.1 & 2. (Surface Signage) The
26        paint used for the designated accessible parking spaces was faded and cannot
27        be seen. There was no compliant surface signage at the designated disabled
28
                                         7
                                     COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 8 of 17 Page ID #:8



 1        parking space. The International Access Symbol was so faded and worn that
 2        it cannot be read. The street surface (pavement) signage was unreadable
 3
          because the paint has faded.
 4
 5
 6        VIOLATION of 2010 CBC Code Section 1127B.1. (No Accessible

 7        Exterior Route). There is no accessible path of travel into the building

 8        entrances. There is no safe way for Plaintiff to park and then travel to the
 9        entrance of the Property.
10
11
          VIOLATION of 2010 CBC Code Section 1127B.1; ADA 1991 Code §
12
          4.6.2(1). (Directional signage). There is no directional signage showing an
13
          accessible path of travel.
14
15
16        VIOLATION of 2010 CBC 1133B.7.4; ADA 2010 section 303.3. (Path
17        from Parking – Uneven surface) The path of travel from the designated
18        disabled parking space to the entrance has damaged ground which is uneven.
19
          The damaged ground is broken. Pieces of the ground surface are missing and
20
          fissured. There are cracks and surfaces which are not flush. The surface of
21
          the ground within the designated path of travel leading into the entrance is
22
          not flat. This makes traveling in this area difficult. The path of travel from
23
          the designated disabled parking space to the entrance runs into cracks and
24
          changes in level greater than 1/2 inch but provides no ramps. These steep
25
26        changes in level create uneven surfaces.

27
28
                                           8
                                       COMPLAINT
 Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 9 of 17 Page ID #:9



 1        VIOLATION of 2010 CBC 1129B.3.1; ADA 2010 section 502.6; ADA §
 2        4.6.3; (Marked Path of Travel). There was also no marked path of travel
 3
          from the disabled parking space to the entrance. There is no safe way for
 4
          Plaintiff to park there and then travel to the entrance of the Property. Plaintiff
 5
          is forced to travel a dangerous route, behind parked cars and in the vehicle
 6
          drive path to move from the space to the entrance.
 7
 8
          VIOLATION of 2010 CBC 1133B.7.1; ADA § 4.3.8; (Walks/Sidewalks
 9
10
          Change in Level ½”). The walk into the business does not have a continuous

11        common surface because there are abrupt changes in level of more than ½

12        inch.
13
14        VIOLATION of 2010 CBC 1133B.7.1; (Walks/Sidewalks Min. Width 48”)
15        The walk into the business does not have a minimum width of 48”.
16
17
          VIOLATION of 2010 CBC 1133B.5.1; ADA § 4.8.1 (Ramps 5%). The
18
          accessible route of travel is more than 1:20 (5%) but is not a compliant ramp.
19
20
21        VIOLATION of 2010 CBC 1133B.5.2; (48” Min. for Ramps). The ramps
22        do not have a minimum clear width of 48” inches.
23
24
          VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Least Possible Slope
25
26        of Ramp Mandatory). The least possible slope of the ramp leading into the

27        business was not used.

28
                                         9
                                     COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 10 of 17 Page ID #:10



 1
 2        VIOLATION of 2010 CBC 1133B.5.3; ADA § 4.8.2 (Max. Slope of Ramp
 3
          8.33%). The slope of the ramp leading into the business is greater than
 4
          8.33%.
 5
 6
 7        VIOLATION of 2010 CBC 1133B.5.3.1; ADA § 4.8.6 (Max. Cross Slope

 8        of Ramp 2%). The cross slope of the ramp was greater than 2%.
 9
10
          VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4 (Level Ramp
11
          Landings). Level ramp landings must be provided at the top and bottom of
12
          each ramp. They were not provided.
13
14
15        VIOLATION of 2010 CBC 1133B.5.4; ADA § 4.8.4(1) (Width of Ramp
16        Landings). The landing of ramps must be at least twice the width as the tamp
17        run leading to it, but they were not at least twice as wide.
18
19
          VIOLATION of 2010 CBC 1133B.5.4.2; ADA § 4.8.4(2), 4.8.4(3) (Min.
20
21
          Landing Width and Length for Top Ramp Landings 60”). The top landing of

22        ramps were not 60” wide and long as required.

23
24        VIOLATION of 2010 CBC 1133B.5.4.2 (Min. Landing Length for Bottom
25
          Ramp Landings 72”). The bottom landing of ramps was not 72” in length as
26
          required.
27
28
                                        10
                                     COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 11 of 17 Page ID #:11



 1         VIOLATION of 2010 CBC 1133B.5.4.6; ADA § 4.8.4(3) (Min. Landing
 2         Size for Ramps Direction Change). The minimum landing size of 60” x 60”
 3
           was not provided for the ramp’s change of direction.
 4
 5
 6         VIOLATION of 2010 CBC 1133B.5.4.9 (Ramp Hazard Curb). The

 7         minimum 2” hazard curb for the ramp with was not provided for the ramp.

 8
 9
           VIOLATION of 2010 CBC 1127B.5.7; ADA § 4.7.7 (Detectable Warnings
10
11
           - Curb Ramp). Detectable warnings extending the full width and depth of the

12         ramp were not installed where curb ramps lead to an accessible route.

13
14
           20.    Upon information and belief, there is no compliant disabled parking at
15
     the Property.
16
17         21.    Upon information and belief, there is no compliant accessible restroom

18   at the Property.

19         22.    Plaintiff personally encountered these barriers.
20         23.    These inaccessible conditions denied Plaintiff full and equal access
21   and caused difficulty, humiliation and frustration.
22         24.    The barriers existed during each of Plaintiff’s visits in 2020 and 2019.
23         25.       Plaintiff alleges that Defendants knew that the architectural barriers
24   prevented access. Plaintiff will prove that Defendants had actual knowledge that the
25
     architectural barriers prevented access and that the noncompliance with the
26
     ADAAG and Title 24 of the California Building Code regarding accessible features
27
     was intentional.
28
                                            11
                                         COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 12 of 17 Page ID #:12



 1          26.    Plaintiff intends to return to Defendants public accommodation
 2   facilities in the near future. Plaintiff is currently deterred from returning because of
 3
     the knowledge of barriers to equal access that continue to exist at Defendants’
 4
     facilities that relate to Plaintiff’s disabilities.
 5
            27.    Defendant has failed to maintain in working and useable conditions
 6
     those features necessary to provide ready access to persons with disabilities.
 7
            28.    Defendant has the financial resources to remove these barriers without
 8
     much expense or difficulty in order to make their Property more accessible to their
 9
10
     mobility impaired customers. These barriers are readily achievable to remove. The

11   United States Department of Justice has identified that these types of barriers are

12   readily achievable to remove.
13          29.    To date, Defendants refuse to remove these barriers.
14          30.    On information and belief, the Plaintiff alleges that the Defendants’
15   failure to remove these barriers was intentional because the barriers are logical and
16   obvious. During all relevant times Defendants had authority, control and dominion
17   over these conditions and therefore the absence of accessible facilities was not a
18
     mishap but rather an intentional act.
19
            31.    These barriers to access are described herein without prejudice to
20
     Plaintiff citing addition barriers to access after inspection by plaintiff’s access
21
     agents, pursuant to Doran v 7-ELEVEN, Inc. 524 F3d 1034 (9th Cir. 2008) (holding
22
     once a plaintiff encounters one barrier at a site, a plaintiff can sue to have all
23
     barriers that relate to their disability removed regardless of whether they personally
24
25   encountered them).

26
27      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
         WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
28
                                             12
                                          COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 13 of 17 Page ID #:13



 1                                  (Against All Defendants)
 2
 3         32.    Plaintiff alleges and incorporates by reference each and every
 4   allegation contained in all prior paragraphs of this complaint.
 5
           33.    Title III of the ADA prohibits discrimination against any person on the
 6
     basis of disability in the full and equal enjoyment of the goods, services, facilities,
 7
     privileges, advantages, or accommodations of any place of public accommodation
 8
     by any person who owns, leases or leases to, operates a place of public
 9
     accommodation. U.S.C. § 12182(a).
10
           34.    Defendants discriminated against Plaintiff by denying “full and equal
11
12   enjoyment” and use of the goods, services, facilities, privileges or accommodations

13   of Defendant’s facility during each visit and each incident of deterred visit.

14         35.    The acts and omissions of Defendant herein are in violation of
15   Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
16         36.     Pursuant to the ADA discrimination is a “failure to make reasonable
17   modifications in policies, practices or procedures, when such modifications are
18   necessary to afford goods, services, facilities, privileged, advantages or
19   accommodation to individuals with disabilities, unless the entity can demonstrate
20
     that making such modifications would fundamentally alter the nature of such goods,
21
     services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
22
     12182(b)(2)(A)(ii).
23
           37.    The ADA prohibits failing to remove structural architectural barriers in
24
     existing facilities where such removal is readily achievable. 42 U.S.C. §
25
     12182(b)(2)(A)(iv). The term “readily achievable” is defined as “easily
26
27   accomplishable and able to be carried out without much difficulty or expense.” Id.

28   § 12181(9). Barriers are defined by reference to the ADAAG, found at 28 C.F.R.,
                                          13
                                       COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 14 of 17 Page ID #:14



 1   Part 36.
 2         38.     In the event removal of any barrier is shown to not be readily
 3
     achievable, a failure to make goods, services, facilities, or accommodations
 4
     available through alternative methods is also prohibited if these methods are readily
 5
     achievable. Id. § 12182(b)(2)(A)(v).
 6
           39.     Plaintiff alleges that Defendant can easily remove the architectural
 7
     barriers at their facility without much difficulty or expense, and that Defendant
 8
     violated the ADA by failing to remove those barriers because it was readily
 9
10
     achievable to do so. There are companies in the area which can repaint the parking

11   areas for as little as $350. Defendants can afford such costs given they are a fraction

12   of what the Defendants takes in rental profits for such a large and expensive
13   property.
14         40.     In the alternative, if it was not “readily achievable” for Defendants to
15   remove the facilities barriers, the Defendants violated the ADA by failing to make
16   the required services available through alternative methods, which are readily
17   achievable.
18
           41.     On information and belief, the facility was modified after January 26,
19
     1992, mandating access requirements under the ADA.
20
           42.     The ADA requires that facilities altered in a manner that affects or
21
     could affect its usability must be made readily accessible to individuals with
22
     disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
23
           43.     Plaintiff alleges that Defendants altered the facility in a manner that
24
25   violated the ADA and was not readily accessible to physically disabled persons,

26   including Plaintiff, to the maximum extent feasible.

27         44.     The ADA also requires reasonable modification in policies, practices,
28   or procedures when necessary to afford such goods, services, facilities, or
                                          14
                                       COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 15 of 17 Page ID #:15



 1   accommodations to individuals with disabilities, unless the entity can demonstrate
 2   that making such modifications would fundamentally alter their nature. 42 U.S.C. §
 3
     12182(b)(2)(A)(ii).
 4
           45.    Plaintiff alleges that Defendants violated the ADA by failing to make
 5
     reasonable modifications in policies, practices, or procedures at the facility when
 6
     these modifications were necessary to afford (and would not fundamentally alter the
 7
     nature of) these goods, services, facilities, or accommodations.
 8
           46.    Plaintiff seeks a finding from this Court that Defendants violated the
 9
10
     ADA in order to pursue damages under California’s Unruh Civil Rights Act for

11   Disable Persons Act.

12         47.    Here the Defendants’ failure to make sure that accessible facilities
13   were available and ready to be used by the Plaintiff is a violation of law.
14         48.    Plaintiff would like to continue to frequent Defendants’ facility
15   because of because it is close to her home, but Plaintiff has been discriminated
16   against and continues to be discriminated against because of the lack of accessible
17   features.
18
           49.    Among the remedies sought, Plaintiff seeks an injunction order
19
     requiring compliance with the state and federal access laws for all the access
20
     violations that exist at the Property.
21
       V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
22                       (Cal. Civ. Code § 51-53.)
23
                                    (Against All Defendants)
24
25         50.    Plaintiff repleads and incorporates by reference, as fully set forth again
26   herein, the allegations contained in all prior paragraphs of this complaint.
27         51.    California Civil Code § 51 states, in part: All persons within the
28
                                          15
                                       COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 16 of 17 Page ID #:16



 1   jurisdictions of this state are entitled to the full and equal accommodations,
 2   advantages, facilities, privileges, or services in all business establishments of every
 3
     kind whatsoever.
 4
             52.   California Civil Code § 51 also states, in part: No business
 5
     establishment of any kind whatsoever shall discriminate against any person in this
 6
     state because of the disability of the person.
 7
             53.   California Civil Code § 51(f) specifically incorporates (by reference)
 8
     an individual’s rights under the ADA into the Unruh Act.
 9
10
             54.   The Unruh Act also provides that a violation of the ADA, or California

11   state accessibility regulations, is a violation of the Unruh Act. Cal Civ. Code, §

12   51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439
13   (N.D.Cal.1994).
14           55.   Defendants’ above-mentioned acts and omissions have violated the
15   Unruh Act by denying Plaintiff rights to full and equal use of the accommodations,
16   advantages, facilities, privileges and services they offer, on the basis of Plaintiff’s
17   disability.
18
             56.   Defendants’ above-mentioned acts and omissions have also violated
19
     the Unruh Act by denying Plaintiff rights to equal access pursuant to the ADA and
20
     are liable for damages. (Civ. Code § 51(f), 52(a)).
21
             57.   Because violation of the Unruh Civil Rights Act resulted in difficulty,
22
     discomfort or embarrassment for the Plaintiff, the Defendants are also each
23
     responsible for statutory damages, such as a civil penalty. (Civ. Code § 55.56(a)-
24
25   (c)).

26           58.   Plaintiff was actually damaged.

27           59.   Plaintiff was damaged by Defendants’ wrongful conduct and seeks
28   statutory minimum damages of four thousand dollars ($4,000) for each offense.
                                          16
                                       COMPLAINT
Case 2:20-cv-04839-AFM Document 1 Filed 05/29/20 Page 17 of 17 Page ID #:17



 1                                 PRAYER FOR RELIEF
 2                 WHEREFORE, Plaintiff prays judgment against Defendants, as
 3
     follows:
 4
           1. For injunctive relief, compelling Defendants to comply with the
 5
                Americans for Disabilities Act and the Unruh Civil Rights Act. Note:
 6
                Plaintiff is not invoking section 55 of the California Civil Code and is not
 7
                seeking injunctive relief under the Disabled Person Acts.
 8
           2. Damages under the Unruh Civil Rights Act which provides for actual
 9
10
                damages and a statutory minimum of $4,000 per each offense

11         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to

12              42 U.S.C. § 12205; and Cal. Civ. Code § 52.
13
14   DATED: May 20, 2020               H & S LAW GROUP, PLC
15
16
17                                     By:   /s/ Peter Shahriari, Esq.____________
18                                           PETER SHAHRIARI, ESQ.
                                             Attorney for Plaintiff Brenda Core
19
20
21
22
23
24
25
26
27
28
                                          17
                                       COMPLAINT
